Title: To James Madison from Caesar Augustus Rodney, 11 May 1807
From: Rodney, Caesar Augustus
To: Madison, James



My Dear Sir,
Philada. May 11. 1807.

On my arrival here, I found that the District Attorney was at Princeton, & I determined if Burr had not left the city to apply immediately for a warrant & arrest him for treason, so as to secure & have him sent on in custody to Richmond for trial, unless some good natured judge released him upon Hab. Corpus.  He has been obliged in order to elude the Sheriff’s officers who have been in for  with process in their hands against him, to keep himself pretty much incog. & for that purpose to shift his lodgings from place to place.  One day with Gaudette the Dentist, the next day with Rheinhold &c.  It was indeed a difficult task to ascertain whether he had left this place or not.  At the moment of my departure from Washington I was told by a friend, that he was seen on friday or saturday at the Red Lion inn about 6 or 7. miles from New Castle on his rout toward Baltimore, & I have  from information in which confidence is to be placed, ascertained that, he left this place on friday morning in a private carriage & about 6 miles from New Castle was put into the stage which carries the passengers of the New line of packet to Baltimore, & which stops at the red lion inn, on its way to the Cheasapeake.  I have therefore transmitted the affidavits that Mr Hay may make the further use of them.  I am Dear Sir with esteem & respect Your Oblig Frd
C. A. Rodney